Citation Nr: 1310628	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  12-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1971 to March 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In November 2011, the St. Petersburg's RO transferred jurisdiction over his claim to the RO in Wichita, Kansas, and that RO certified the appeal to the Board.

Since the claim requires further development before being decided on appeal, the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that additional development of this claim is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide this claim so he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a ratable disability when (1) the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The report of the Veteran's December 1971 military enlistment examination shows he had a 50-decibel loss in the 4000 Hertz frequency in his right ear, but normal hearing acuity in his left ear in all tested frequencies (500, 1000, 2000 and 4000 Hertz).  So there was objective indication of hearing loss in his right ear when entering service, although not also in his left ear.  He thus is not entitled to the presumption of soundness when entering service as concerning the hearing acuity in his right ear, although he is as concerning that in his left ear.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that mere "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

If, as here, at least as concerning the hearing loss in the right ear, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in this circumstance VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) do not apply, i.e., VA does not have to show by clear and unmistakable evidence both that he had hearing loss in this ear prior to his service and that it was not aggravated during or by his service beyond its natural progression.  Instead, he, not VA, has the burden of showing a chronic worsening of the hearing loss in this ear during or as a result or consequence of his service.

The following month, in January 1972, he had four additional audiometric examinations.  On the basis of the results of those examinations, he was diagnosed with anacusis in his right ear and high tone sensorineural hearing loss in his left ear.  He was discharged a relatively short time later, in March 1972, because he did not meet the medical standards for retention.

He filed this claim for service connection for bilateral hearing loss many years later, in May 2010.

He resultantly had a VA audiological examination in August 2010.  At that exam, the VA examiner noted that the Veteran "gave no response to pure tone testing at equipment limits for the right ear - even with no masking to the left ear.  There appeared to be a large functional component to the left ear responses."  In particular, the examiner observed that "pure tone averages were not consistent with speech recognition thresholds for either ear."  He therefore concluded the Veteran's responses suggested pseudohypacusis, noting "there is much less hearing loss of both ears, especially the right, than demonstrated by this [V]eteran's behavioral responses."

Because of this, the RO denied the Veteran's claim in the September 2010 rating decision at issue.  This appeal ensued with the timely filing of his 
Notice of Disagreement (NOD) in September 2010.

Because of the questionable results of that August 2010 VA examination, he was afforded Auditory Brainstem Response (ABR) and Auditory Steady State Response (ASSR) examinations in November 2010.  The results of those ABR and ASSR examinations suggest bilateral hearing levels similar to those during the earlier August 2010 examination.  The testing also revealed a "central auditory nervous system abnormality," but the examiner did not discuss the etiology of the Veteran's hearing loss in terms of its likely time of inception and alleged relationship with noise exposure during his military service that he cites as the source or aggravating factor in this present-day disability.

As already explained, a Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b) (2012), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing (i.e., existed prior to service) and not aggravated during or by his service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (July 16, 2003); and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.   38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If, however, a pre-existing disability is noted upon entry into service, he cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened). 

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran somehow manages to show a chronic worsening of his right ear hearing loss during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, the Veteran's service treatment records (STRs) show that, upon enlistment into service, he had pre-existing hearing loss in his right ear, but did not have any such loss in his left ear.  As the aforementioned VA examinations do not discuss the nature and etiology of his current bilateral (right and left ear) hearing loss, including especially in terms of whether it was aggravated by his service (right ear) or is related or attributable to his service, so incurred in service (left ear), the Board needs him to undergo another VA compensation examination for this necessary medical nexus opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The November 2010 VA examination references an October 2010 audiological examination (so not just, instead, the August 2010 audiological examination).  The report of this other examination is not in the claims file, however, so obtain the report of this additional audiological examination in October 2010 and associate it with the claims file for consideration.

2.  Upon receipt of this report, schedule another VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's bilateral hearing loss.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, 

may have adverse consequences on this pending claim as it will require deciding this claim based on the existing evidence of record.  38 C.F.R. § 3.655 (2012).

The examination should include all necessary diagnostic testing or evaluation and should include consideration of the results of the testing that has been done to date, including during the prior VA compensation examination in August 2010 and the results of the ABR and ASS in November 2010.  Therefore, the claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  Based on a comprehensive review of the claims file, as well as the current examination of the Veteran, the examiner is asked to first confirm the Veteran has bilateral hearing loss in each ear according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Assuming he does, the examiner must also provide an opinion as to following: 

Did the Veteran's military service from December 1971 to March 1972 chronically aggravate the pre-existing hearing loss in his right ear, that is, permanently exacerbate the hearing loss in this ear beyond its natural progression?

Since, on the other hand, not pre-existing, what is the likelihood (very likely, as likely as not, or unlikely) that the hearing loss in his left ear incepted during his military service from December 1971 to March 1972 or is otherwise related or attributable to his service or dates back to his service.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


